[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT                      FILED
                      ________________________          U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                                             September 5, 2006
                             No. 06-10731                  THOMAS K. KAHN
                         Non-Argument Calendar                 CLERK
                       ________________________

               D. C. Docket No. 05-00216-CV-4-MMP-AK

DENNIS DEAN COOPER,


                                                           Plaintiff-Appellant,

                                  versus

STATE OF FLORIDA,
CHARLES CRIST,


                                                        Defendants-Appellees.


                       ________________________

                Appeal from the United States District Court
                    for the Northern District of Florida
                      _________________________

                           (September 5, 2006)

Before ANDERSON, BIRCH and KRAVITCH, Circuit Judges.

PER CURIAM:
          Dennis Dean Cooper, a Florida state prisoner proceeding pro se, appeals the

dismissal of his § 1983 complaint challenging his court of conviction’s exclusion

of certain evidence. Because Cooper’s claim, if successful, will not invalidate his

conviction, the district court improperly determined that Cooper’s claim is Heck-

barred.1 Because the record is insufficient to ascertain any other basis for

dismissal, we vacate and remand.

                                          I. Background

          Cooper filed a pro se complaint under 42 U.S.C. § 1983 against the State of

Florida and Attorney General Charles Crist, alleging that his constitutional rights

were violated because the state’s evidence rules did not recognize his defense of

diminished responsibility, which he attempted to present in his earlier criminal

trial. Cooper noted that the state is permitted to submit evidence of the defendant’s

mental state, but the defendant is prohibited from doing so. He requested $250,000

in damages and a declaratory judgment that the rules violated his constitutional

rights.

          The magistrate judge recommended that the complaint be dismissed as

Heck-barred because Cooper challenged his conviction and his only available




          1
              Heck v. Humphrey, 512 U.S. 477 (1994).

                                                  2
remedy was under habeas relief.2 Cooper objected, asserting that Heck did not bar

his claim, because even if he were successful, his conviction would not necessarily

be invalidated, as the jury could still convict him after hearing the evidence. In

support of his argument, he cited Dotson v. Wilkinson, 329 F.3d 463 (6th Cir.

2003).

         Over Cooper’s objections, the district court adopted the magistrate judge’s

recommendation and dismissed the complaint, finding the claims Heck-barred.

                                  II. Standard of Review

         We review de novo a district court’s sua sponte dismissal of a suit for failure

to state a claim for relief under 28 U.S.C. § 1915A(b)(1). Harden v. Pataki, 320

F.3d 1289, 1292 (11th Cir. 2003); Leal v. Ga. Dep’t of Corr., 254 F.3d 1276, 1279

(11th Cir. 2001). “A complaint should not be dismissed for failure to state a claim

unless it appears beyond doubt that the prisoner can prove no set of facts in support

of his claim that would entitle him to relief.” Harmon v. Berry, 728 F.2d 1407,

1409 (11th Cir. 1984). In reviewing the dismissal of a complaint under the PLRA,

we accept the allegations in the complaint as true and construe pro se pleadings

liberally. Brown v. Johnson, 387 F.3d 1344, 1347, 1350 (11th Cir. 2004).


         2
        The magistrate judge did not state the basis for the dismissal, but presumably he
conducted the required screening under the Prison Litigation Reform Act (“PLRA”), 28 U.S.C.
§ 1915A, and found that the complaint failed to state a claim upon which relief may be granted.
28 U.S.C. § 1915A(b)(1).

                                               3
                                    III. Discussion

      Cooper argues that the district court erred in dismissing his complaint as

Heck did not apply because: (1) he is seeking damages, (2) his success would not

necessarily invalidate his conviction, and (3) Dotson explains that suits challenging

the procedures used for convictions may proceed. He asserts that allowing both

parties or neither party to submit evidence of mental state would cure the defect,

and neither result would necessarily invalidate his conviction.

      In Heck v. Humphrey, the Supreme Court held that “to recover damages for

an allegedly unconstitutional conviction or imprisonment, or for other harm caused

by action whose unlawfulness would render a conviction or sentence invalid, a

§ 1983 plaintiff must prove that the conviction or sentence has been reversed on

direct appeal, expunged by executive order, declared invalid by a state tribunal

authorized to make such determination, or called into question by a federal court’s

issuance of a writ of habeas corpus.” 512 U.S. 477, 486-87 (1994). Thus, “the

district court must consider whether a judgment in favor of the plaintiff would

necessarily imply the invalidity of his conviction or sentence; if it would, the

complaint must be dismissed unless the plaintiff can demonstrate that the

conviction or sentence has already been invalidated.” Id. at 487. However, when

“the plaintiff’s action, even if successful, will not demonstrate the invalidity of any



                                           4
outstanding criminal judgment against the plaintiff, the action should be allowed to

proceed, in the absence of some other bar to the suit.” Id. (emphasis in original;

footnotes omitted).

       Here, the district court erred when it concluded that the claim was Heck-

barred because, even if Cooper was successful, it would not necessarily invalidate

his conviction. Compare Hughes v. Lott, 350 F.3d 1157, 1160 (11th Cir. 2003)

(explaining that “[b]ecause an illegal search or arrest may be followed by a valid

conviction, a successful § 1983 action for Fourth Amendment search and seizure

violations does not imply the invalidity of the conviction. As a result, Heck does

not generally bar such claims.”), with Abella v. Rubino, 63 F.3d 1063, 1064, 1065

(11th Cir. 1995) (holding that the plaintiff’s argument that the defendants

“knowingly and willfully conspired to convict him falsely by fabricating testimony

and other evidence against him” was barred under Heck because “[j]udgment in

favor of Abella on these claims [that the defendants unconstitutionally conspired to

convict him of crimes he did not commit] ‘would necessarily imply the invalidity

of his conviction.’”). Even with evidence of Cooper’s alleged mental state at the

time of the offense, a jury would still have the option of convicting Cooper.

Accordingly, the district court erred in finding the complaint Heck-barred.3


       3
         We note that attacks on the constitutional application of a state’s evidence rules are
generally brought under habeas and that federal courts are reluctant to override a state’s

                                                 5
       The record does not contain sufficient information for us to determine

whether there were proper bases for dismissal. Therefore, we REVERSE the

district court and REMAND for further proceedings consistent with this opinion.



REVERSED AND REMANDED.




evidentiary decision unless the state court ruling rendered the proceedings fundamentally unfair.
Boykins v. Wainwright, 737 F.2d 1539, 1543-44 (11th Cir. 1984). Nevertheless, because his
success would not invalidate his conviction and because of the remedy he seeks, it does not
appear that habeas was the exclusive remedy for Cooper’s claim. Cf. Bradley v. Pryor, 305 F.3d
1287, 1290 (11th Cir. 2002).

                                                6